Exhibit 10.10

ViroPharma Incorporated

Board Compensation Policy

Members of the Board of Directors of ViroPharma Incorporated (the “Board”) that
are non-executive officers of ViroPharma Incorporated (the “Company”), and
directors that are not affiliated with a person or entity that has been granted
a contractual right to appoint a director to the Board (“Eligible Directors”),
shall receive compensation in accordance with the policy set forth below.
Eligible Directors shall not be entitled to receive any other compensation for
service on the Board.

Cash Retainer Fees:

Effective January 1, 2011, the annual cash retainer fees for Eligible Directors
shall be as follows:

 

Description    Annual Amount Annual Retainer    $40,000 Additional Retainer for
Chairman of the Board    $30,000 Additional Retainer for Lead Independent
Directori    $10,000 Committee Chair Retainer    Audit Committee: $20,000   
Compensation Committee: $10,000    Nominating and Governance Committee: $5,000
Committee Retainer    Audit Committee: $10,000    Compensation Committee: $8,000
   Nominating and Governance Committee: $5,000

In the event a new Eligible Director is elected or appointed to the Board, such
Eligible Director shall be eligible to receive as compensation for service as a
member of the Board a pro-rated amount of the annual retainer based on the
period from the date of election or appointment through the end of the calendar
year.

In addition, Eligible Directors shall also receive reimbursement for reasonable
travel expenses for each board and committee meeting that they attend.



--------------------------------------------------------------------------------

Equity Award Grants:

Effective January 1, 2011, Eligible Directors shall receive equity awards as
follows:

Initial Equity Award Grant

Upon his or her initial election to the Board, Eligible Directors shall receive
a grant of (i) an option to purchase 12,500 shares of common stock, and (ii)
6,250 Restricted Stock Units (“RSUs”); each vesting in equal increments over
three (3) years.

Annual Equity Award Grant

Once each year Eligible Directors shall also receive a grant of (i) an option to
purchase 15,000 shares of common stock and (ii) 4,500 RSUs; each vesting in full
after one (1) year from the date of grant.

In a director’s initial year of service, he or she will be entitled to receive
(1) the Initial Equity Award Grant, and (2) a pro-rata portion of the Annual
Equity Award grant.

Each equity grant will be evidenced by, and subject to the terms and conditions
of, an award agreement in the form approved by the Board of Directors to
evidence such type of grant pursuant to this policy and the Company’s Amended
and Restated 2005 Equity Incentive Plan.

Taxes

Each Eligible Director is responsible for his/her own taxes, tax planning and
tax filings regarding any cash retainer amounts paid and any grant of an Initial
Equity Award Grant or Annual Equity Award Grant to such Eligible Director by the
Company, including, without limitation, any Section 83(b) election that such
Eligible Director may wish to file. The Company will not assume any liability or
obligation regarding any tax filing (including Section 83(b) elections) even if
the Eligible Director has requested, and the Company has agreed to prepare
and/or file any such filings with the appropriate tax authorities.

Administration; Amendment; Governing Law

This policy shall be administered by the Compensation Committee of the Board.
The Board may amend or terminate this policy at any time, provided, however,
that equity awards under this policy will cease without any action of the
Compensation Committee or Board if the Plan expires and the Board does not
designate a successor plan under which the equity awards are to be made. This
policy shall be administered and enforced according to the laws of the
Commonwealth of Pennsylvania.

 

 

i

The Chairman of the Board shall receive compensation only if such Chairman is an
independent director as set forth in requirements of the Nasdaq Stock Market.